Case: 16-15056     Date Filed: 12/06/2016    Page: 1 of 5


                                                                  [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-15056
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 3:13-cv-00776-BJD-PDB


LADRENA THOMAS,
as personal representative of the estate of
Davinian D. Williams, deceased,

                                                               Plaintiff - Appellee,

                                        versus

THE CITY OF JACKSONVILLE,
JACKSONVILLE SHERIFF’S OFFICE,
MIKE WILLIAMS,
in his official capacity as Sheriff of the Consolidated City
of Jacksonville and Duval County, Florida,

                                                               Defendants - Appellants.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (December 6, 2016)
              Case: 16-15056     Date Filed: 12/06/2016    Page: 2 of 5


Before WILSON, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      The City of Jacksonville (the City) appeals the district court’s denial of its

motion to enjoin Ladrena Thomas from pursuing certain amended claims in state

court. After careful review of the record and the parties’ briefs, we affirm.

                                           I

      On May 9, 2012, a Jacksonville police officer shot Davinian D. Williams six

times during a traffic stop. The shots killed Williams. Thereafter, Thomas

commenced this action in Florida state court, seeking damages on behalf of

Williams’s children. Thomas’s complaint raised state and federal claims against

the City and other parties.

      The City removed the action to federal court, and the defendants requested

final summary judgment. The district court however granted only partial summary

judgment, allowing Thomas to proceed on a 42 U.S.C. § 1983 claim against the

police officer who killed Williams and on certain state law claims against the

officer. The parties subsequently settled the § 1983 claim, and the district court

remanded the action to state court.

      On remand, the state court considered as a threshold issue the preclusive

effects of the district court’s partial summary judgment order. The state court held

that the order has no such effects on the state court proceedings in this action:


                                           2
                  Case: 16-15056   Date Filed: 12/06/2016   Page: 3 of 5


             [N]either res judicata nor collateral estoppel bars this
             [c]ourt from reconsidering the federal court’s rulings,
             because [such] doctrines require the element of
             “subsequent action.” That element is missing in the
             present case, where there is but a single action that was
             removed to federal court and then remanded to this
             [c]ourt.

Following this decision, Thomas sought to amend her complaint to reallege with

additional specificity certain state law claims against the City for which the district

court granted summary judgment. The City consented to Thomas filing the

amended complaint but reserved its right to move for dismissal of the complaint.

The City then filed a motion to dismiss with prejudice, arguing that the amended

claims are barred by the district court’s partial summary judgment order. The state

court denied the motion.

      After the state court denied the City’s motion to dismiss, the City returned to

the district court and requested that the court enjoin Thomas from pursuing her

amended claims in state court. The district court denied the City’s request, leading

to this appeal.

                                           II

      We review for abuse of discretion the district court’s denial of the City’s

request for an injunction. Original Brooklyn Water Bagel Co. v. Bersin Bagel

Grp., LLC, 817 F.3d 719, 724 (11th Cir. 2016). The City contends that, under the




                                           3
               Case: 16-15056     Date Filed: 12/06/2016    Page: 4 of 5


All Writs Act and the relitigation exception of the Anti-Injunction Act, the district

court abused its discretion in declining to enjoin Thomas. We disagree.

      The All Writs Act allows federal courts to “issue all writs necessary or

appropriate in aid of their respective jurisdictions and agreeable to the usages and

principles of law.” 28 U.S.C. § 1651(a). “This enables the federal courts to

safeguard not only ongoing proceedings, but potential future proceedings, as well

as already-issued orders and judgments.” See Original Brooklyn Water Bagel Co.,
817 F.3d at 725 (internal quotation marks omitted). However, the Anti-Injunction

Act circumscribes the authority granted to federal courts by the All Writs Act. Id.

The Anti-Injunction Act prohibits a federal court from enjoining “proceedings in a

[s]tate court except as expressly authorized by Act of Congress, or where necessary

in aid of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. §

2283. “An injunction halting a state court proceeding is proper only if it qualifies

for one of the Anti-Injunction Act’s exceptions,” such as the relitigation exception.

See Original Brooklyn Water Bagel Co., 817 F.3d at 725. And in light of

federalism concerns, “we are obliged to construe the Act’s exceptions narrowly.”

Id.

      “An injunction under the relitigation exception is appropriate where the state

law claims would be precluded by the doctrine of res judicata.” Id. (internal

quotation marks omitted). “When determining whether res judicata applies,


                                           4
                 Case: 16-15056        Date Filed: 12/06/2016        Page: 5 of 5


federal courts look to the law of the state in which they sit.” Id. “Any doubt

regarding whether the requirements of res judicata have been met will be resolved

against interference with the state court proceeding.” Id. (internal quotation marks

omitted). “[A] federal court may enjoin state court proceedings only if preclusion

is clear beyond peradventure.” Id. (internal quotation marks omitted).

       Here, the City argues that the relitigation exception is implicated and an

injunction is necessary to “protect the res judicata effects” of the district court’s

partial summary judgment order. But as the state court found on remand, res

judicata does not apply because the district court’s order was issued in this action.

In Florida, “there is no question of res judicata” when a ruling from “the same suit,

and not a new and different one, is involved.” Fla. Dep’t of Transp. v. Juliano,

801 So. 2d 101, 105 (Fla. 2001). The district court was well within its discretion to

deny the City’s request for an injunction.1 See Original Brooklyn Water Bagel Co.,
817 F.3d at 725–26.

       AFFIRMED.




       1
         Moreover, to the extent the City asserts that the district court abused its discretion
because res judicata principles militate in favor of an injunction, the City’s argument is
unavailing. Cf. Original Brooklyn Water Bagel Co., 817 F.3d at 725 (“[W]e are obliged to
construe the [Anti-Injunction] Act’s exceptions narrowly.” (emphasis added)).
                                                  5